[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO MODIFY
The defendant brings this motion to reduce his weekly child support obligation, claiming a substantial deviation from the child support guidelines.
The current order of $113.46 per week is based on his former net weekly income of $611.86. Presently, the defendant earns a net weekly income of $446.15 due to a lack of work.
Both parties submitted current financial affidavits and completed child support guideline worksheets.
Using plaintiff's figures and the split custody adjustment, the child support defendant should be paying is $92.38 per week. Using defendant's figures and the split custody adjustment, he should be paying $72.51. In either instance, a substantial deviation, i.e., in excess of 15 percent of the child support guidelines.
After review of the evidence presented at hearing, the court finds defendant's financial affidavit the more correct and credible, and that his present net weekly income is $446.15. Consequently, the present child support order substantially deviates from the guidelines established pursuant to section 46b-215a of the General Statutes.
Therefore, defendant's motion to modify is granted and the current weekly order of $113.46 is reduced to $72.51 per week.
Pursuant to the agreement of the parties, this modification is retroactive to January 22, 1992.
THOMAS G. WEST, JUDGE.
[EDITORS' NOTE:  CT Page 4064 to 4072 are blank.] CT Page 4073